 



 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated January 18, 2017 (the
“Effective Date”), is entered into by and between ARC Group, Inc., a Nevada
corporation (the “Company”), and Seenu Kasturi (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, under the terms and subject to the conditions set forth
below.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.           Employment Term. This Agreement shall remain in force and effect
for a term commencing on the Effective Date and expiring on the third (3rd)
anniversary of such date (the “Initial Term”), unless earlier terminated in
accordance with the provisions of Section 4 hereof. Upon the expiration of the
Initial Term, this Agreement will be renewed automatically for successive
one-year periods (each, a “Renewal Term”), unless earlier terminated in
accordance with the provisions of Section 4 or unless the Company gives written
notice of non-renewal to the Executive at least 90 days prior to the date on
which the Executive’s employment would otherwise end. The Initial Term as
renewed by any and all Renewal Terms is referred to herein as the “Employment
Period.”

 

2.           Positions & Duties. The Executive shall hold the positions of
President and Chief Financial Officer and shall have such responsibilities,
duties and authority consistent with such positions at similarly-sized
companies. The Executive shall report to the Company’s Chief Executive Officer
and agrees to devote his best efforts, energies and skill to the faithful,
competent and diligent discharge of the duties and responsibilities attributable
to his position. Notwithstanding the forgoing, the Company acknowledges and
agrees that the Executive shall be permitted to engage in and pursue such
contemporaneous activities and interests as the Executive may desire, for
personal profit or otherwise.

 

3.           Compensation and Reimbursement. Commencing on the Effective Date,
the Executive shall be entitled to receive, for all services rendered to the
Company under this Agreement, the compensation, benefits, reimbursement and
other rights set forth in this Agreement.

 

(a)           Base Salary. During the Employment Period, the Executive shall
receive an annual base salary equal to $26,000. The Executive’s annual base
salary shall be payable in equal installments in accordance with the Company’s
salary payment policies applicable to executive officers, but no less frequently
than monthly. Beginning January 1, 2018, the Executive’s salary shall be
increased on January 1st of each year remaining of the Employment Period by such
amount as shall be determined by the Board in its sole discretion. The annual
base salary shall not be reduced after any increase in accordance herewith. The
Company shall commence paying the increased salary effective January 1st of the
calendar year during which the increase is scheduled to take effect. The
Executive’s annual base salary, as the same may be increased from time to time
in accordance with this Section 3(a), shall be referred to herein as the “Base
Salary.”

 



   

 

 

(b)           Annual Bonus. Beginning with the Company’s fiscal year ended
December 31, 2017, the Executive will be eligible to receive an annual bonus as
determined by the board of directors of the Company in its sole and absolute
discretion based upon the Executive’s performance during the applicable year
(the “Annual Bonus”). The Annual Bonus shall be paid to the Executive within 2½
months of the end of the fiscal year to which such Annual Bonus relates.

 

(c)           Equity Awards. Beginning April 1, 2017, the Executive shall
receive, on April 1st, July 1st, October 1st and January 1st of each year during
the Employment Period, a quarterly award of shares of the Company common stock,
par value $0.01 per share (“Common Stock”; each such award, an “Equity Award”)
equal in value to $13,500. The number of shares will be calculated based on the
average daily closing price of the shares of Common Stock on the OTCQB market
tier of the “pink sheets” maintained by the OTC Markets Group, Inc. during the
30-day period immediately preceding the applicable award date. The shares will
be “restricted securities” as such term is defined under Rule 144 of the
Securities Act. Notwithstanding anything in this Section 1(c) to the contrary,
(i) in no event shall the number of shares of Common Stock comprising an Equity
Award exceed 25,000 shares of Common Stock, and (ii) in no event shall the
Company be required to issue more shares of Common Stock to the Executive than
are then authorized and available for issuance by the Company. In the event the
Company is unable to comply with either of clauses (i) or (ii) of the
immediately preceding sentence, then the Company shall issue the maximum number
of shares of Common Stock issuable under clauses (i) and (ii) and shall settle
any liability to the Executive created as a result thereof in cash.

 

(d)           Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be eligible to participate in all other incentive
plans, practices, policies and programs, and all savings and retirement plans,
practices, policies and programs (including, as applicable, 401(k) plans,
deferred compensation plans and pension plans), maintained by the Company for
its executive officers.

 

(e)           Welfare Benefit Plans. During the Employment Period, the Executive
and his spouse and dependents shall be eligible to participate in all welfare
benefit plans, practices, policies and programs (including, as applicable,
health, dental and vision insurance, disability insurance, employee life
insurance, group life insurance and accidental death and dismemberment insurance
plans, benefits and programs) maintained by the Company for its executive
officers.

 

(f)           Personal Days. The Executive shall be eligible for a total of 20
days of paid personal days each year of his employment hereunder. In the event
any accrued personal days are not utilized by the Executive, the Executive shall
be compensated at a rate equal to the Base Salary in effect at the time the
personal days accrued. Such compensation shall be paid to the Executive in a
single lump sum no later than 30 days after the end of the year during which the
unused personal time accrued.

 

(g)           Expenses. Subject to and in accordance with the Company’s policies
and procedures and, upon presentation of itemized receipts, the Executive shall
be reimbursed by the Company for all reasonable business costs and expenses
incurred by the Executive on behalf of the Company during the Employment Period,
including travel to and from the Company, hotel rooms, meals, entertainment and
other related expenses, within 10 days of the date the Executive presents such
itemized accounts to the Company for reimbursement.

 



 2  

 

 

(h)           Deductions from Compensation and Benefits. The Company will
withhold from all compensation and benefits payable to the Executive hereunder
all federal, state and local income and employment taxes, and all other taxes
and other amounts as are required by law or authorized by the Executive to be
withheld from the compensation and benefits payable to the Executive hereunder.

 

4.           Termination.

 

(a)           General. This Agreement may be terminated by either the Executive
or the Company at any time.

 

(b)           Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If,
during the Employment Period, in the reasonable opinion of a licensed medical
doctor practicing as a specialist in the area to which the alleged disability
relates that was selected by the Company and approved by the Executive (or his
guardian), the costs of which shall be paid by the Company, the Executive,
because of physical or mental illness or incapacity or disability, shall become
unable to perform, with reasonable accommodation, substantially all of the
duties and services required of him under this Agreement for a period of 180
consecutive business days during any 12-month period (“Disability”), the Company
may terminate the Executive’s employment. In the event a determination is made
that such a disability exists and the Executive disagrees with the
determination, the Executive may request a review of the determination by
independent licensed medical specialists, the reasonable costs of which shall be
paid by the Company. If the licensed medical specialists are unable to reach a
consensus that such a disability exists, then the Company and the Executive
shall settle the dispute in accordance with the provisions of Section 12 hereof.
For avoidance of doubt, the date on which the notice period expires or, if
later, a final, non-appealable determination is made that the Executive is
disabled shall constitute the Date of Termination (as defined below) for
purposes of this Section 4(b) (such date, the “Disability Effective Date”).

 

(c)           Termination by Employer for Cause. The Company may terminate this
agreement for “Cause” or without “Cause” at any time during the Employment
Period. For the purposes of this Agreement, termination for “Cause” shall mean
and be limited to the following conduct of the Executive during the Employment
Period:

 

(i)           The willful and continuing breach of any material provision of
this Agreement by the Executive that the Company can demonstrate had a material
adverse effect on the Company (other than as a result of death, illness or
disability) if not reasonably cured by the Executive within 30 days after
receiving written notice thereof;

 

(ii)          The willful engagement in illegal or gross misconduct by the
Executive against the Company that the Company can demonstrate had a material
adverse effect on the Company; and

 

(iii)         The conviction of the Executive of, or plea of guilty or nolo
contendere by the Executive to, a felony that the Company can demonstrate had a
material adverse effect on the Company.

 



 3  

 

 

For the purposes of this Section 4(c), no act or failure to act on the part of
the Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The termination of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in
clauses (i), (ii) or (iii) above, and specifying the particulars thereof in
detail.

 

(d)           Notice of Termination. Any termination by the Company for Cause
shall be communicated by a Notice of Termination (as defined below) to the
Executive after the expiration of all opportunities for cure. For the purposes
of this Agreement, a “Notice of Termination” means a written notice that: (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date. The failure by the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not constitute a waiver of any right of the Company hereunder or
preclude the Company from asserting such fact or circumstance in enforcing the
Company’s rights hereunder.

 

(e)            Date of Termination. “Date of Termination” means, in each case
after the expiration of all opportunities for cure: (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein within 30 days of such
notice, as the case may be, (ii) if the Executive’s employment is terminated by
the Executive, the Date of Termination shall be the date on which the Executive
notifies the Company of such termination, (iii) if the Executive’s employment is
terminated by the Company other than for Cause, death or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iv) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be. The Company
and the Executive shall use their best efforts (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 4 constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and notwithstanding anything contained herein to the contrary, the date
on which such separation from service takes place shall be the “Date of
Termination.” Notwithstanding the above, in no event shall the Executive be
required to forgo any compensation, benefits or other rights to which he is
entitled hereunder.

 



 4  

 

 

5.           Obligations of the Company Upon Termination.

 

(a)           Voluntary Termination; Termination for Cause. If the Executive
terminates his own employment or the Executive’s employment is terminated by the
Company for Cause: (i) the Company shall be obligated to pay the Executive the
Base Salary, unused personal time and reimbursable expenses accrued but unpaid
as of the Date of Termination (collectively, the “Accrued Amount”) in a single
lump sum within 30 days after the Date of Termination, and (ii) in the case of
voluntary termination, the Executive shall be given the option of assuming any
disability and health insurance with no lapse in coverage (in the case of health
insurance, such option shall be provided pursuant to the requirements of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)).

 

(b)           Termination by Death. In the event the Executive’s employment
terminates due to the Executive’s death during the Employment Period, the
Executive shall be entitled to receive the Accrued Amount owing to the Executive
through the Date of Termination. The Accrued Amount shall be paid to his spouse
or, if the Executive does not have a spouse, his estate. Payment of the Accrued
Amount shall be made to the Executive’s estate in a single lump sum within 30
days after the date of the Executive’s death. The Executive and his spouse and
dependents shall have all rights available under COBRA with respect to
participation in the Company’s welfare benefit plans with no lapse in coverage.

 

(c)           Termination by Disability. In the event the Company terminates the
Executive’s employment due to Disability during the Employment Period, the
Executive shall be entitled to receive the Accrued Amount owing to the Executive
through the Date of Termination. Payment of the Accrued Amount shall be made to
the Executive in a single lump sum within 30 days after the Date of Termination.
The Executive and his spouse and dependents shall have all rights available
under COBRA with respect to participation in the Company’s welfare benefit plans
with no lapse in coverage.

 

(d)           Termination Without Cause. If the Company terminates the
Executive’s employment without Cause: (i) the Company shall be obligated to pay
the Executive the Accrued Amount in a single lump sum within 30 days after the
Date of Termination, and (ii) the Executive and his spouse and dependents shall
have all rights available under COBRA with respect to participation in the
Company’s benefit plans with no lapse in coverage.

 

6.            Proprietary Rights.

 

(a)           Confidential Information. The Executive understands that the
execution of this Agreement by the Executive and the Company creates a
relationship of trust and confidence between the Executive and the Company. As a
result, the Executive agrees that, during the period commencing on the Effective
Date and ending on the date that is three (3) years after the Termination Date,
he will not use or disclose, or knowingly allow anyone else to use or disclose,
any Confidential Information (as defined below) except as expressly permitted
under this Agreement. “Confidential Information” shall include, but not be
limited to: (i) all financial, technical, commercial and other information
concerning, among other things, the Company’s business, technologies,
strategies, financial position, operations, assets, financial information and
data, research and development plans, methods and data, scientific and technical
data, manufacturing and production data, business development, marketing and
sales plans and data, and the identities of, discussions with and the course of
dealing with any of the Company’s actual or prospective collaborators,
licensees, sublicensees, acquirors, acquirees, customers, contractors, vendors,
suppliers or other third parties, (ii) all Company information consisting of
research and development, patents, trademarks, trade secrets, copyrights and all
other intellectual property, and any applications therefor, technical
information, computer programs, software, methodologies, innovations, software
tools, know-how, knowledge, designs, drawings, specifications, concepts, data,
reports, processes, methods, techniques and documentation, (iii) all Company
notes, analyses, compilations, forecasts, studies, interpretations and other
documents furnished to or prepared by the Executive, and (iv) any other Company
information not available to the general public, whether written or oral,
whether provided to the Executive prior to, on or after the Effective Date, that
the Executive knows or has reason to know the Company would like to treat as
confidential for any purpose, such as maintaining a competitive advantage or
avoiding undesirable publicity. Neither the failure to mark any Confidential
Information as confidential or proprietary nor the method by which Confidential
Information is communicated to or received by the Executive (i.e., whether
orally, electronically or in writing) shall affect its status as Confidential
Information under the terms of this Agreement.

 



 5  

 

 

(b)           Permitted Disclosure. Confidential Information does not include
any information that: (i) is or becomes publicly available without a breach of
this Agreement by the Executive, (ii) can be shown by documentation to have been
known to the Executive at the time of its receipt from the Company, (iii) is
received by the Executive from a third party that did not acquire or disclose
such information by a wrongful or tortious act, or (iv) can be shown by
documentation to have been independently developed by the Executive without
reference to any Confidential Information. If the Executive is required to
disclose Confidential Information by law or by an order or notice from a court
or regulatory agency, the Executive shall: (A) promptly send a copy of the
notice to the Company, (B) cooperate with the Company if the Company wishes to
object or condition such disclosure through a protective order or otherwise, (C)
limit the extent of such disclosure to the minimum required to comply with the
notice, and (D) seek confidential treatment (i.e., filing “under seal”) for that
disclosure.

 

(c)           Non-Solicitation. During the Employment Period and for a period of
one (1) year thereafter, the Executive will not directly induce or attempt to
induce: (i) any person who at the time of such inducement is an employee,
officer or director of the Company, its affiliates or subsidiaries, to terminate
such person’s employment or board membership with the Company, its affiliates or
subsidiaries, or (ii) any strategic partners, collaborators, customers,
suppliers, vendors, contractors or other parties, to terminate or reduce their
relationship with the Company.

 

(d)           Non-Compete. During the Employment Period and for a period of one
(1) year thereafter, the Executive will not, without the prior written approval
of the Board, whether alone or as a partner, officer, director, consultant,
agent, employee or stockholder of any company or other commercial enterprise,
engage in a Competing Business (as defined below) with any person, company or
entity within a five-mile radius of any restaurant locations franchised, owned
or operated by the Company on the applicable date. For the purposes of this
Agreement, a “Competing Business” is any business involving: (i) the operation
of a restaurant in any capacity whatsoever, whether individually or in an entity
of whatever nature or kind, whose main menu item, focus and prominent product is
chicken wings of whatever nature, or (ii) such other activities as the Company
may engage in during the Employment Period.

 

(e)           Return of Property. The Executive acknowledges and agrees that all
papers, records, data, notes, drawings, files, documents, samples, devices,
products, equipment and other materials, including copies and in whatever form,
relating to the business of the Company that the Executive possesses or creates
as a result of the performance of his duties and responsibilities hereunder,
whether or not confidential, are the sole and exclusive property of the Company
and shall be considered Confidential Information. Upon the termination of this
Agreement for any reason whatsoever, the Executive agrees to end all further use
and utilization of, and to immediately return to the Company, without
limitation, all Confidential Information, all Company documents, files and other
property, and all documents, files and other property of the Company’s
customers, licensors, licensees, business partners and affiliates, provided to
or obtained by the Executive pursuant to this Agreement.

 



 6  

 

 

(f)           Enforcement.

 

(i)           Scope.  The Executive acknowledges and agrees that the type and
periods of restrictions imposed in this Section 6 are fair and reasonable, and
that such restrictions are intended solely to protect the legitimate interests
of the Company, rather than to prevent the Executive from earning a livelihood.
The Executive recognizes that his access to Confidential Information makes it
necessary for the Company to restrict his post-termination activities in any
market in which the Company competes and in which his access to Confidential
Information and other proprietary information could be used to the detriment of
the Company. The Executive acknowledges and agrees that the compensation and
benefits to be provided to him under this Agreement are provided, in part, as
consideration for the covenants in this Section 6.

 

(ii)           Injunctive Relief. The Executive acknowledges and agrees that the
covenants set forth in this Section 6 are reasonable and necessary to protect
the Company and its legitimate business interests, and to prevent the
unauthorized dissemination of Confidential Information to competitors of the
Company. The Executive also agrees that the Company will be irreparably harmed
and that money damages alone will be inadequate to compensate the Company if the
Executive breaches any provision in Section 6 of this Agreement. Therefore, in
the event of any such breach, the Executive agrees that, in addition to any
other remedies available at law or in equity, the Company shall be entitled as a
matter of right to seek specific performance and injunctive and other equitable
relief in any court of competent jurisdiction to have the covenants,
restrictions and agreements contained in Section 6 specifically enforced without
the need to post a bond or other security. The provisions of this Section
6(f)(ii) shall survive the termination of this Agreement.

 

(iii)            Savings Clause. In the event that any court of competent
jurisdiction, tribunal, arbitration, or governmental agency determines that any
provision contained in this Section 6 is overly broad with respect to scope,
time or geographical coverage, the parties agree that such restriction(s) shall
be modified and narrowed, either by the court, tribunal, arbitrator,
governmental agency or the Company, to the extent necessary to make the
provision enforceable, and that such determination will not affect the
enforceability of any other provisions of this Agreement.

 

7.           Non-Disparagement. During the Employment Period and for a period of
12 months thereafter, the Executive will not knowingly disparage, criticize or
otherwise make any derogatory statements regarding the Company or its officers
or directors, and the Company will not knowingly disparage, criticize or
otherwise make any derogatory statements regarding the Executive. The Company’s
obligations under the preceding sentence shall be limited to statements made by
the Company’s executive officers and directors. Notwithstanding the above,
statements made in the course of sworn testimony in administrative, judicial or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) shall not be subject to this Section 7.

 



 7  

 

 

8.           Representations and Warranties of the Executive. The Executive
hereby represents and warrants to the Company as follows: (a) the Executive has
the legal capacity and unrestricted right to execute and deliver this Agreement
and to perform all of his obligations hereunder, and (b) the execution and
delivery of this Agreement by the Executive and the performance of his
obligations hereunder will not violate or be in conflict with any fiduciary or
other duty, instrument, agreement, document, arrangement or other understanding
to which the Executive is a party or by which he is bound or subject.

 

9.           Indemnification. The Company shall indemnify and hold harmless the
Executive for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs and expenses (including reasonable
attorney fees)) incurred or paid by the Executive in connection with any
actions, suits, proceedings, demands or claims arising out of or relating to the
Executive’s performance of services as a director, officer or employee of the
Company or any subsidiary thereof or in any other capacity, including any
fiduciary capacity, to the fullest extent permitted by law and the Company’s
articles of incorporation and bylaws. Expenses incurred by the Executive in
defending or investigating a threatened or pending action, suit, proceeding,
demand or claim shall be paid by the Company in advance of the final disposition
of such action, suit, proceeding, demand or claim upon receipt by the Company of
an undertaking by or on behalf of the Executive to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company. The Company’s obligations under this Section 9 shall survive the
termination of this Agreement, regardless of the reason for termination, and
shall inure to the benefit of the Executive’s heirs, executors and
administrators. To the extent that the Company reduces the indemnity rights
provided for under its articles of incorporation and/or bylaws after the
Effective Date, the Company’s indemnity obligations hereunder shall be
unaffected to the extent permitted by applicable law.

 

10.           Arbitration. All disputes arising under this Agreement, other than
actions to enforce the restrictions set forth in Section 6 or as otherwise
expressly stated in this Agreement, shall be subject to final and binding
arbitration between the parties. All arbitration proceedings shall be conducted
pursuant to the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) in effect on the date of the first
notice of demand for arbitration. All arbitration proceedings will be conducted
by a neutral arbitrator who is independent and disinterested with respect to the
parties, this Agreement and the outcome of the arbitration. The neutral
arbitrator will be selected in a manner consistent with the AAA’s national rules
for the resolution of employment disputes. The arbitration shall be conducted at
a mutually agreeable site located within a 10-mile radius of the Company’s
principal executive office in Jacksonville, Florida. The parties hereto shall
share equally the costs of the arbitration; provided, however, that the
prevailing party shall be entitled to recover its share of such costs from the
other party.

 

11.           Section 409A of the Code. To the extent that Section 409A of the
Code is applicable to this Agreement, the following provisions shall apply to
the terms of this Agreement.

 

(a)            This Agreement shall be interpreted in accordance with Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder. Notwithstanding any provision of this Agreement to
the contrary, if the Company or the Executive determines that any compensation
or benefits payable under this Agreement may be subject to Section 409A of the
Code and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including adopting amendments, policies and
procedures with retroactive effect), or take any other actions that the Company
and the Executive determine are necessary or appropriate to maintain to the
maximum extent practicable the original intent of the applicable provision while
avoiding the imposition of taxes under Section 409A of the Code, including
without limitation, actions intended to: (i) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code, and/or (ii)
comply with the requirements of Section 409A of the Code and related Department
of Treasury guidance. Notwithstanding the above, in no event shall the Executive
be required to forgo any compensation, benefits or other rights to which he is
entitled hereunder.

 



 8  

 

 

(b)            Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A of the Code, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A of the Code.

 

(c)            Notwithstanding anything to the contrary in this Agreement: (i)
the amount of expenses eligible for reimbursement during any taxable year of the
Executive shall not affect the amount of expenses eligible for reimbursement
during any other taxable year of the Executive, (ii) any expense reimbursement
made under this Agreement shall be made promptly, but in no event later than the
last day of the Executive’s taxable year immediately following the taxable year
during which the expense was incurred, and (iii) the Executive’s right to
expense reimbursement under this Agreement shall not be subject to liquidation
or exchange for another benefit. For purposes of this Agreement, in-kind
benefits and perquisites shall be treated in the same manner as expenses
eligible for reimbursement.

 

(d)            Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits shall be paid to the Executive during the six-month
period following the Executive’s “separation from service” (within the meaning
of Section 409A(a)(2)(A)(i) of the Code) if: (i) the Executive is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i)), and (ii) the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
six-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

 

12.           Miscellaneous.

 

(a)           Entire Agreement. This Agreement contains the entire agreement
between the parties and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereto,
and no party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement. Neither party relied upon any representation or
warranty, whether written or oral, made by the other party or any of his or its
officers, directors, employees, agents or representatives, in making his or its
decision to enter into this Agreement.

 



 9  

 

 

(b)           Amendment and Modification. This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.

 

(c)           No Rights or Licenses Granted. No express or implied licenses or
other rights are provided to the Executive under this Agreement under any
patents, patent applications, trade secrets or other intellectual property
rights or proprietary rights of the Company, now or in the future.

 

(d)           Extensions and Waivers. The parties hereto entitled to the
benefits of a term or provision hereof may: (i) extend the time for the
performance of any of the obligations or other acts of the parties hereto, (ii)
waive any inaccuracies in the representations and warranties contained herein or
in any document, certificate or writing delivered pursuant hereto, or (iii)
waive compliance with any obligation, covenant, agreement or condition contained
herein. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the party against whom enforcement of any such extension or waiver is
sought. No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed to be a waiver of,
or acquiescence in, any breach of any representation, warranty, covenant or
agreement. No waiver by either party hereto of any breach or default of any of
the covenants or agreements herein set forth will be deemed a waiver as to any
subsequent or similar breach or default.

 

(e)           Survival. Notwithstanding any termination of this Agreement, the
rights and obligations set forth in this Agreement shall survive the termination
of this Agreement and remain in full force and effect in accordance with their
respective terms.

 

(f)           Successors and Assigns.

 

(i)           The Executive may not assign his rights or delegate his
obligations under this Agreement, other than by will or the laws of descent and
distribution, without the prior written consent of the Company. This Agreement
shall be binding upon and inure to the benefit of the Executive, and all rights
and benefits of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

(ii)          This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns.

 

(g)           Third-Party Beneficiaries. Except as expressly provided herein,
nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon any person other than the parties hereto (or their respective
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement. Except as expressly provided herein, there are
no intended third-party beneficiaries under or by reason of this Agreement.

 

(h)            Headings; Definitions. The Section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated. All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms.

 



 10  

 

 

(i)           Severability. If any provision of this Agreement or the
application thereof to any person or circumstance is held to be unreasonable,
invalid or unenforceable to any extent by any court, tribunal, governmental
agency or other governmental body, then the parties agree, and hereby submit, to
the reduction and limitation of such provision to such area or period of time as
shall be deemed reasonable by such court, tribunal, governmental agency or other
governmental body, and the remainder of this Agreement shall remain in full
force and effect and shall be reformed to render the Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties hereto.

 

(j)           Notices. Except as expressly provided herein, all notices,
requests, demands, and other communications hereunder must be in writing and
shall be deemed to have been duly given if delivered by hand, sent by reputable
overnight courier service, postage prepaid, or mailed within the continental
United States by first class, registered mail, return receipt requested, postage
and registry fees prepaid, to the applicable party and addressed as follows:

 

If to the Company:

 

ARC Group, Inc.

212 Guilbeau Road

Lafayette, Louisiana 70506

Attn: Chief Executive Officer

 

If to the Executive:

 

To the address set forth on the Company’s books and records

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

(k)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida. Any action arising out of
or relating to any of the provisions of this Agreement may be brought and
prosecuted only in the courts of, or located in, Jacksonville, Florida, and the
parties hereto consent to the jurisdiction and venue of said courts.

 

(l)           Counterparts. This Agreement may be executed in two or more
counterparts and delivered via facsimile or other electronic transmission, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

 11  

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
attested by its duly authorized officers, and the Executive has set his hand,
all as of the day and year first above written.

 

  ARC GROUP, INC.         By: /s/ Richard W. Akam     Richard W. Akam     Chief
Executive Officer         EXECUTIVE       /s/ Seenu G. Kasturi   Seenu G.
Kasturi

 



 12  

